September 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      CHRISTOPHER NEWBY, Appellant

NO. 14-13-00151-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in judgment.
The Court orders the judgment AFFIRMED, and that this decision be certified
below for observance.

      We further order appellant to pay all costs expended in the appeal.